Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kendall R. Smith appeals the district court’s order granting summary judgment to Verizon Washington, DC, Inc., Smith’s former employer, in Smith’s action alleging violations of Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, and the Family and Medical Leave Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Verizon Washington, DC, Inc., No. 8:11-cv-01301-PJM, 2013 WL 1316391 (D.Md. Mar. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.